internal_revenue_service number release date index number -------------------------------------- -------------------------------------- ------------------------------- -------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-121929-12 date date taxpayer ------------------------------------------------------------ ---------------------------------------- state a date ------------- -------------------------- dear -------------------- this is in reply to a letter dated date in which taxpayer requests certain rulings in connection with its intent to elect to be taxed as a real_estate_investment_trust reit under of the internal_revenue_code taxpayer is a state a corporation that intends to elect to be taxed as a reit beginning with the taxable_year ending date taxpayer uses the calendar_year and an accrual_method of accounting taxpayer has several taxable reit subsidiaries trss that do business in the united_states and approximately ten foreign countries taxpayer is a wireless and broadcast infrastructure company together with its trss together referred to as group it owns a global portfolio of communications sites substantially_all of which are freestanding and rooftop antenna towers group’s primary business is acquiring developing and leasing antenna space at its multi-tenanted communications sites to various tenants including wireless telecom providers radio and television broadcast companies and paging companies group operates communications sites in several countries including some emerging countries recently taxpayer has acquired real_estate portfolios consisting of land interests ie fee interests in land temporary or permanent easements in land or secondary ground lease or rooftop lease positions in land or on rooftops where the land or rooftop space has already been leased to taxpayer or its competitors for purposes of antenna tower use in these cases taxpayer in effect becomes a ground landlord to a tenant eg a telecom carrier or a tower lessor that owns a tower and either operates the tower or leases space on it power generation some of taxpayer’s communications sites have on-site generators that are intended to supply power to the site when the local power grid is offline or where local power may not be available on reasonable or predictable terms generating units may be managed and maintained by taxpayer a trs of taxpayer an independent_contractor ik or by some combination of the three on-site power generation is provided solely for_the_use_of the communications site’s tenants and for taxpayer’s assets at the communications site including the antenna tower itself tenants of a communications site need electricity for their on-site communications equipment although taxpayer has little or no communications equipment at a communications site it does have various items such as hvac systems site lighting and tower lighting that require power licenses or leases to tenants of space on towers in geographic areas where there may be either frequent interruptions in power supply or no predictable power supply such as in emerging countries or rural areas of the united_states may require taxpayer to keep on-site generators fueled and ready for operation at all times in these geographic areas taxpayer may also be obligated under its licenses or leases to keep antenna towers operational for a specified amount of time each day or month in order to comply with taxpayer’s obligations to its tenants taxpayer its trss or its iks maintain and keep fueled generators to guard against the risk of local power outages or to provide primary power they may also maintain batteries to supply backup power at some communications sites and thus reduce the amount of generator use needed taxpayer may sometimes separately charge for electricity and power generation where taxpayer separately charges it may do so by various means including by actual usage by tenant by apportionment among a site’s tenants by a prearranged monthly quarterly or other periodic amount or by some other formula negotiated at arm’s length between the parties more than one method of charging tenants may be applicable at a single tower for example one tenant’s master license agreement may include an apportionment of fuel costs while another tenant at the same tower may be charged based on actual usage taxpayer makes the following representations with respect to on-site power generation taxpayer does not and will not generate power to sell back to the local electricity grid any electricity generated by taxpayer at a communications site is contemporaneously consumed at the site or at most stored in on-site backup batteries for later consumption at the site when power is unavailable from the local grid taxpayer’s on-site generation is intended to ensure that each communications site has a secure source of electric power including during periods of peak area demand and during local transmission and distribution failures and to decrease the communications sites’ dependence on the continuing operation of the local power grid as such on-site power generation is provided solely for_the_use_of the communications sites’ tenants and for taxpayer’s assets at the communications sites in the geographic markets where taxpayer has on-site generators use of on-site generators to provide power to tenants is usual and customary in connection with the rental of space at communications sites in no event are charges for electricity or power generation based on the income or profits of any person depending on the actual supply of power at a site taxpayer’s collections for power generation may exceed or fall short of its actual costs for requisite power taxpayer will compensate its trs on an arms-length basis for any services provided by the trs with regard to on-site power generation ground rent and property_tax pass-throughs as previously mentioned there are situations in which taxpayer is a tenant on leased land or building rooftops taxpayer’s ground lease or rooftop lease obligations may contain one or more rent formulas ranging from fixed rent to a percentage formula that could be based on a variety of different factors generally the rent formulas are based on a fixed periodic rent with inflation adjustments or upon a percentage of gross_receipts however at some sites the ground lease or rooftop lease rent formulas may be based on the income or net profits from the property taxpayer passes through to its tenants as part of the tenants’ rental payment owed all or a portion of the ground lease rent or rooftop space rent that taxpayer owes its landlord therefore taxpayer may pass through to its tenants an amount that is based on its own or another person’s income or profits any amount received by taxpayer from its tenant that is attributable to the ground lease rent or rooftop space rent is then offset by an equal amount_paid by taxpayer as part of its rent payment to the landlord similarly taxpayer often passes through local property taxes or assessments to its tenants as an additional_charge most of the taxes are ad_valorem_taxes based on gross property value however local_taxes may be based on other metrics including formulas that may be viewed as income or profits-based taxpayer represents that when it passes through to its tenants charges that are determined by reference to the income or profits of any person taxpayer is required to pay an amount equal to the passed through charges in their entirety to the underlying obligees ie the ground landlord or the local taxing jurisdiction foreign operations group operates in foreign countries through one or more foreign subsidiaries and associated intermediate holding_companies for which trs elections have been made pursuant to sec_856 foreign trss taxpayer will occasionally i pledge shares of one or more foreign trss or ii cause one or more foreign trss to pledge assets in each case as collateral for certain debt of taxpayer that was incurred to finance taxpayer’s acquisition improvement or development of interests_in_real_property that produce qualifying_income under sec_856 in such cases the foreign trs may be a controlled_foreign_corporation cfc within the meaning of sec_957 with respect to which taxpayer may be a united_states_shareholder within the meaning of sec_951 a united_states_shareholder depreciation method change taxpayer typically depreciates its antenna towers as land improvements in asset class of revproc_87_56 1987_2_cb_674 however taxpayer has acquired and will acquire companies that owned antenna towers and used a different depreciation method for their antenna towers when the acquired antenna towers have been depreciated using a different method_of_accounting from taxpayer’s other antenna towers taxpayer filed and expects to file forms application_for change in accounting_method to change its method of depreciating the acquired antenna towers the changes in accounting methods result in positive sec_481 adjustments includible in taxpayer’s taxable_income over a period of taxable years hedging prior to the time that taxpayer converts one or more of its trss that do business in foreign countries to either disregarded entities or partnerships some of these trss will have entered into hedging_transactions in addition some entities acquired by taxpayer will have entered into hedging_transactions these hedging_transactions will be pre-existing as of the first day that these entities are included as part of taxpayer for reit income or asset testing purposes some of the pre-existing hedging_transactions will have been clearly identified by the entity that entered into them pursuant to sec_1221 with respect to any pre- existing hedging_transaction that has not been clearly identified prior to the time it becomes part of taxpayer taxpayer will identify the hedging_transaction pursuant to sec_856 on the first day the hedging_transaction is included as part of taxpayer for reit income or asset testing purposes law analysis power generation sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 of the income_tax regulations provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are plr-121929-12 other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in this case taxpayer is providing on-site power generation solely for_the_use_of its tenants and for the communications site itself in effect as a responsible landlord and only in connection with its lease of real_property taxpayer bridges the gap between its tenants’ requirements for predictable power versus the inconsistent or nonexistent power that is available from the local electricity grid furthermore taxpayer represents that providing on-site power generation is usual and customary in connection with the rental of space at communications sites under sec_1_512_b_-1 the furnishing of heat and light are not considered services rendered to the occupant and therefore will not cause amounts received from tenants for those utility_services to be treated as impermissible_tenant_service_income under sec_856 and sec_856 accordingly taxpayer’s on-site power generation as described above will not cause income from the communications sites to be treated as other than rents_from_real_property under sec_856 and any amounts derived from providing on-site power generation as provided above will quality as rents_from_real_property under sec_856 foreign_currency gains sec_959 sec_1291 and sec_1293 provide that when a united_states_shareholder is taxed on undistributed corporate earnings under the subpart_f or qef inclusion rules subsequent distributions of the previously taxed earnings are tax-free to the shareholder sec_986 provides that foreign_currency_gain_or_loss with respect to distributions of previously_taxed_earnings_and_profits as described in sec_959 or sec_1293 attributable to movements in exchange rates between the times of the deemed inclusion and the actual distributions sec_986 gain will be recognized and treated as ordinary_income or loss from the same source as the associated income inclusion sec_856 provides that passive_foreign_exchange_gain for any taxable_year will not constitute gross_income for purposes of sec_856 sec_856 defines passive_foreign_exchange_gain as a real_estate_foreign_exchange_gain as defined in sec_856 b foreign_currency gains as defined in sec_988 which is not described in subparagraph a and is attributable to i any item_of_income or gain described in sec_856 ii the acquisition or ownership of obligations other than foreign_currency gains attributable to any item described in clause i or iii becoming or being the obligor under obligations other than foreign plr-121929-12 currency gain attributable to any item_of_income or gain described in clause i and c any other foreign_currency gains determined by the secretary while sec_986 gain is not a foreign_currency_gain defined in sec_988 such sec_986 gain is attributable to items of income that are qualifying_income for purposes of sec_856 this is substantially_similar to passive_foreign_exchange_gain described in sec_856 therefore pursuant to sec_856 the sec_986 gains are excluded from gross_income for purposes of sec_856 because these currency gains are considered passive_foreign_exchange_gain that is excluded from gross_income for purposes of sec_856 rulings under sec_856 sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which - i does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business ground rent and property_tax pass-throughs sec_856 provides that subject_to certain exceptions the term rents_from_real_property does not include any amount received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_1_61-8 provides as a general_rule that if a lessee pays any of the expenses of his lessor the payments are additional rental income to the lessor sec_1_856-2 provides that the term gross_income has the same meaning as that term has under sec_61 and the regulations thereunder plr-121929-12 sec_1_856-4 provides that subject_to the exceptions of sec_856 and sec_1_856-4 the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that an amount received or accrued as rent for the taxable_year which consists in whole or in part of one or more percentages of the lessee’s receipts or sales in excess of determinable dollar amounts may qualify as rents_from_real_property if i the determinable amounts do not depend on the income or profits of the lessee and ii the percentages and determinable amounts are fixed at the time the lease is entered into and are not renegotiated during the term of the lease in a manner which has the effect of basing rent on income or profits it further provides that an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing rent on income or profits in situations where taxpayer is a tenant on leased land or rooftops or is obligated to pay local property taxes or assessments taxpayer may pass through to its tenants as part of the tenants’ rent amounts of ground rent rooftop space rent local property taxes or assessments that are determined by reference to a person’s income or profits as such the rental payments paid_by taxpayer’s tenants are based in part on income and profits and are excluded from the definition of rents_from_real_property however economically the additional charges passed through to taxpayer’s tenants do not represent a revenue or profit element to taxpayer because they merely represent the receipt of a pass-through of taxpayer’s expenses relating to the ground lease or local property taxes or assessments accordingly pursuant to sec_856 we rule that amounts received by taxpayer that include the pass- through of charges to its tenants such as ground_rents rooftop space rents local property taxes or assessments determined by reference to the income or profits of any person will be treated as qualifying_income under sec_856 and provided that taxpayer pays an amount equal to the passed-through charges in their entirety to its underlying obligees subpart_f inclusions sec_856 provides that at least percent of a reit’s gross_income excluding gross_income from prohibited_transactions must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 and certain other sources sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a plr-121929-12 united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year on which the corporation is a cfc shall include in gross_income the amount determined under sec_956 with respect to the shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_956 inclusion sec_956 provides that in the case of a cfc the amount determined under sec_956 with respect to any united_states_shareholder for any taxable_year is the lesser_of -- the excess if any of-- a such shareholder's pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder's pro_rata share of the applicable_earnings of such cfc the amount taken into account in the preceding sentence under with respect to any property shall be its adjusted_basis as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject sec_1_956-2 provides that except as provided in sec_1_956-2 any obligation as defined in sec_1_956-2 of a united_states_person as defined in sec_957 with respect to which a cfc is a pledgor or guarantor shall be considered for purposes of sec_956 to be united_states_property held by such cfc sec_1_956-2 provides that if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then the cfc will be considered a pledgor or guarantor of that obligation taxpayer has represented that assets or stock of one of its cfcs will be pledged as collateral for certain debt of taxpayer incurred to finance taxpayer’s acquisition of real_estate_assets this pledge will cause taxpayer to recognize a sec_956 inclusion the facts and representations in this case indicate that the sec_956 inclusion will occur as a result of a debt of taxpayer's that arises in connection with the acquisition of real_estate_assets this has a close nexus to taxpayer's business of investing in real_property assets the sec_956 inclusion recognized in connection with the production of otherwise qualifying_income is treated as qualifying_income for purposes of sec_856 to the extent that the underlying income so qualifies accordingly pursuant to sec_856 we rule that to the extent taxpayer recognizes a sec_956 inclusion on the pledge of the assets or stock of a cfc to secure a debt of the taxpayer that is used to finance the acquisition of real_estate_assets from which income is derived that qualifies under sec_856 there is a sufficient nexus to treat the sec_956 inclusion as qualifying_income for purposes of sec_856 sec_481 adjustment plr-121929-12 sec_481 provides that a taxpayer that changes its method_of_accounting takes into account necessary adjustments in computing its taxable_income sec_1_481-1 of the income_tax regulations provides that a sec_481 adjustment must be properly taken into account for purposes of computing gross_income_adjusted gross_income or taxable_income in determining the amount of any item of gain loss deduction or credit that depends on gross_income_adjusted gross_income or taxable_income sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property any income resulting from a sec_481 adjustment constitutes gross_income that does not qualify under sec_856 or c pursuant to sec_856 that income may either be considered as not constituting gross_income under sec_856 or c or as qualifying gross_income under those provisions under the facts of the instant case excluding the sec_481 adjustment from gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions accordingly pursuant to sec_856 we rule that the sec_481 adjustments do not constitute gross_income for purposes of sec_856 and hedging_transactions sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived sec_856 provides that to qualify as a reit for any taxable_year under part ii of subchapter_m an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 sec_856 provides that except to the extent determined by the secretary income of a reit from a hedging_transaction as defined in sec_1221 or iii that is clearly identified pursuant to sec_1221 including gain from the sale or disposition of such a transaction does not constitute gross_income under sec_856 or to the extent the transaction hedges indebtedness incurred or to be incurred by the reit to acquire or carry real_estate_assets sec_856 provides that except to the extent determined by the irs income of a reit from a transaction entered into by the reit primarily to manage risk of currency fluctuations with respect to any item_of_income or gain described in sec_856 or or any property that generates such income including gain from the termination of such a transaction does not constitute gross_income under sec_856 or plr-121929-12 provided that the transaction is clearly identified as such before the close of the day on which it was acquired originated or entered into sec_1221 and the regulations thereunder provide that a hedging_transaction includes any transaction entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily to manage risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer sec_1221 and sec_1_1221-2 require a hedging_transaction to be clearly identified as such before the close of the day on which it was acquired originated or entered into sec_1_1221-2 requires a taxpayer that enters into a hedging_transaction to make a substantially contemporaneous identification of the item items or aggregate risk being hedged and provides that an identification is not substantially contemporaneous if it is made more than days after entering into the hedging_transaction income from taxpayer’s pre-existing hedging_transactions would not constitute gross_income for purposes of sec_856 or if the hedging_transactions were not clearly identified before the close of the day they were acquired originated or entered into because they are pre-existing it was not possible for taxpayer to identify them on the day there were acquired originated or entered into taxpayer represents however that either the pre-existing hedging_transactions will have been identified by the entity that entered into them pursuant to sec_1221 or taxpayer will identify the hedging_transaction pursuant to sec_856 on the first day the hedging_transaction is included as part of taxpayer for reit income or asset testing purposes pursuant to sec_856 income from the pre-existing hedging_transactions may be considered as not constituting gross_income under sec_856 or c or as qualifying gross_income under those provisions under the facts of the instant case excluding the income from the preexisting hedging_transactions from gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions accordingly pursuant to sec_856 we rule that the income from the preexisting hedging_transactions does not constitute gross_income for purposes of sec_856 and as long as the preexisting hedging_transaction was properly identified by the entity that entered into it or is identified by taxpayer on the first day it is included by taxpayer for reit income or asset testing purposes no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein specifically no opinion is expressed or implied concerning whether taxpayer has correctly calculated its subpart_f inclusions properly depreciated its antenna towers or properly calculated plr-121929-12 any adjustment under sec_481 furthermore no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
